                 Case 2:19-cr-00161-MCE Document 34 Filed 08/23/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-161 MCE
12                                 Plaintiff,             STIPULATION AND ORDER REGARDING
                                                          SENTENCING DATE AND PRESENTENCE
13                           v.                           REPORT DISCLOSURE SCHEDULE
14   JOHN EBY,
                                                          COURT: Hon. Morrison C. England, Jr.
15                                 Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       On September 19, 2019, the United States filed an information charging John Eby with

21 one count of conspiracy to pay and receive health care kickbacks, in violation of 18 U.S.C. § 371, and

22 one count of receiving health care kickbacks, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).

23          2.       On October 10, 2019, defendant pleaded guilty to both charges in the information,

24 pursuant to a plea agreement.

25          3.       The parties jointly request that the Court enter an order setting the following schedule for

26 sentencing and disclosure of the presentence report:
27          Judgment and sentencing:                                       February 17, 2022

28          Reply or statement of non-opposition:                          February 10, 2022


      STIPULATION REGARDING HEARING                        1
30
             Case 2:19-cr-00161-MCE Document 34 Filed 08/23/21 Page 2 of 2


 1         Motion for correction:                            February 3, 2022

 2         Presentence Report:                               January 27, 2022

 3         Written objections:                               January 20, 2022

 4         Proposed Presentence Report:                      January 6, 2022

 5

 6         IT IS SO STIPULATED.

 7
      Dated: August 18, 2021
 8                                               PHILLIP A. TALBERT
                                                 Acting United States Attorney
 9
10                                               /s/ MATTHEW THUESEN
                                                 MATTHEW THUESEN
11                                               Assistant United States Attorney
12

13    Dated: August 18, 2021                     /s/ WILLIAM J. PORTANOVA
                                                 WILLIAM J. PORTANOVA
14                                               Counsel for Defendant
15                                               John Eby

16
                                          ORDER
17
           IT IS SO ORDERED.
18
     Dated: August 20, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING HEARING          2
30
